     Case 1:15-cv-06605-JFK-OTW Document 121 Filed 02/08/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


THE STATE OF NEW YORK EX REL VINOD
KHURANA and THE CITY OF NEW YORK
EX REL VINOD KHURANA,
                                                       Case No. 15-cv-06605-JFK
                                Plaintiffs,

v.

SPHERION CORP. (N/K/A SFN GROUP,
INC.),

                                Defendant.


               RELATOR’S NOTICE OF MOTION FOR LEAVE TO FILE
               [SECOND PROPOSED] THIRD AMENDED COMPLAINT

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, the

Declaration of David Kovel, each of which is filed concurrently herewith, and all prior

proceedings in this action, Plaintiff-Relator Vinod Khurana (“Relator”), through his counsel,

Kirby McInerney LLP, hereby respectfully moves this Court, at the Daniel Patrick Moynihan

United States Courthouse, located at 500 Pearl Street, New York, NY 10007, Courtroom 20C,

before the Hon. John F. Keenan, for leave to file the Second Proposed Third Amended

Complaint pursuant to Fed. R. Civ. P. 15(a).

Dated: February 8, 2019                              KIRBY McINERNEY LLP


                                               By:   /s/ David E. Kovel_____________
                                                     David E. Kovel (dkovel@kmllp.com)
                                                     David Bishop (dbishop@kmllp.com)
                                                     825 Third Avenue, 16th Floor
                                                     New York, NY 10022
                                                     Tel: (212) 371-6600
                                                     Fax: (212) 751-2540
